


109 HR 5598 IH: Guarantee of Medical Accuracy in Sex

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5598
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Gutierrez (for
			 himself, Mr. Moran of Virginia,
			 Mr. Honda,
			 Mr. Farr, Ms. Jackson-Lee of Texas,
			 Mr. Wexler,
			 Mr. Frank of Massachusetts,
			 Mrs. Capps,
			 Ms. Lee, Mr. Miller of North Carolina,
			 Ms. Woolsey,
			 Mr. McGovern,
			 Mr. Stark,
			 Mr. Grijalva,
			 Mr. Davis of Illinois,
			 Mr. Meehan,
			 Mr. Crowley,
			 Mr. Nadler,
			 Ms. Schakowsky,
			 Mr. Wynn, Mr. Brown of Ohio, Mr. Jefferson, and Mr. Larsen of Washington) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To prohibit departments, agencies, and other
		  instrumentalities of the Federal Government from providing assistance to an
		  entity for the development of course material or the provision of instruction
		  on human development and sexuality, if such material or instruction will
		  include medically inaccurate information, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Guarantee of Medical Accuracy in Sex
			 Education Act.
		2.FindingsThe Congress finds as follows:
			(1)All federally
			 funded programs aimed at helping young people make healthy decisions regarding
			 their relationships and sexual health should include medically accurate
			 information.
			(2)A
			 2004 report from the Minority Office of the Committee on Government Reform of
			 the House of Representatives found serious medical inaccuracies associated with
			 a large majority of federally funded abstinence-only-until-marriage
			 programs.
			(3)The Society for Adolescent Medicine (SAM)
			 found in a 2006 position paper that abstinence-only-until-marriage programs
			 provide incomplete and/or misleading information and states that
			 efforts to promote abstinence should be based on sound
			 science.
			(4)The American
			 College of Obstetricians and Gynecologists have also expressed the
			 importance of ensuring that all federally funded sexuality education programs
			 include information that is medically accurate and complete.
			(5)The American
			 Academy of Pediatrics (AAP) believes that children and adolescents need
			 accurate and comprehensive education about sexuality to practice healthy sexual
			 behavior as adults.
			(6)The American
			 Public Health Association (APHA) recognize[s] that sexuality is a
			 normal, healthy aspect of human development … and that individuals of all ages
			 require complete and accurate information about all aspects of
			 sexuality. APHA endorses the right of children and youth to
			 receive comprehensive sexuality education that includes facts, information, and
			 data and that demonstrates an appreciation of racial, ethnic, and cultural
			 diversity.
			(7)The American
			 Medical Association urges schools to implement comprehensive,
			 developmentally appropriate sexuality education programs that are based on
			 rigorous, peer reviewed science.
			(8)Over 1 billion
			 dollars in citizen taxpayer money has been spent on
			 abstinence-only-until-marriage programs in the past quarter century without
			 significant monitoring of the content of these programs in order to guarantee
			 they contain medically accurate information and exclude inaccurate data.
			3.Medically
			 inaccurate sex education
			(a)RequirementsA department, agency, or other
			 instrumentality of the Federal Government shall not provide funds or other
			 assistance to an entity for the development of course material or the provision
			 of instruction on human development and sexuality, including any sex education,
			 family life education, abstinence education, comprehensive health education, or
			 character education, if such material or instruction will include medically
			 inaccurate information. Before providing such funds or other assistance, the
			 department, agency, or instrumentality shall require a sufficient assurance
			 that such material or instruction will not include medically inaccurate
			 information.
			(b)DefinitionsIn
			 this Act, the term medically inaccurate information means
			 information related to medical, psychiatric, psychological, empirical, or
			 statistical statements that is unsupported or contradicted by peer-reviewed
			 research by leading medical, psychological, psychiatric, and public health
			 organizations and agencies.
			
